DETAILED ACTION
	The following is in response to the application filed 8/31/2020 and the claims filed 11/12/2020.  Claims 1-20 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	Applicant should update the status of the related and priority applications in the first paragraph of the specification.

Information Disclosure Statement
While 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention and there is no requirement to explain the materiality of submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with Applicant's duty of disclosure, see Penn Yan Boats, Inc. V. Sea Lark Boats Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338. 

Claim Rejections - 35 USC § 112
    The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Specifically as to claims 1, 9 and 15, the claim is indefinite because the disclosure only provides a statement that a general use computer or special use computer can be used to following the steps; therefore, the metes and bounds of the claims are unclear and the claims indefinite.  The steps merely describe what to request for images and sending instructions for retakes and does not provide for generating an estimate and how to configure a server to generate a total repair estimate and generate a user interface. By merely stating that a standard computer is the structure without more is insufficient to satisfy the requirements of the statute. The absence of any specific algorithm for performing the recited function or any step by step process for performing the claimed functions of matching does not satisfy 35 USC 112. Applicant needs to disclose an algorithm that transforms a general purpose computer to a special purpose computer programmed to perform the disclosed algorithm.
Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases).
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 
In several Federal Circuit cases, the patentees argued that the requirement for the disclosure of an algorithm can be avoided if one of ordinary skill in the art is capable of writing the software to convert a general purpose computer to a special purpose computer to perform the claimed function. See, e.g., Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493; Biomedino, 490 F.3d at 952, 83 USPQ2d at 1123; Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229. Such argument was found to be unpersuasive because the understanding of one skilled in the art does not relieve the patentee of the duty to disclose sufficient structure to support means-plus-function Blackboard, 574 F.3d at 1385, 91 USPQ2d at 1493 ("A patentee cannot avoid providing specificity as to structure simply because someone of ordinary skill in the art would be able to devise a means to perform the claimed function."); Atmel Corp., 198 F.3d at 1380, 53 USPQ2d at 1229 ("[C]onsideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification."). The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome); Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002; see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished).
Claims 9-14 recite “A method comprising: sending, to a mobile device, user instructions to capture images depicting damage to an insured item; receiving, from the mobile device, a first plurality of images depicting a plurality of damaged areas of an insured vehicle; 3U.S. Application No. 17/008,079Atty. Dkt. No. 006591.02593 sending one or more feedback instructions to the mobile device based on an analysis of the first plurality of images; receiving, from the mobile device and responsive to the one or more feedback instructions, a second plurality of images; identifying the plurality of damaged areas of the insured vehicle within the second plurality of images by applying an object recognition algorithm to the second plurality of images; accessing a damage template associated with a 
It is not clear which steps of the method are performed by a computer. In view of these ambiguities, the scope of the claim is unclear. Dependent claims are rejected based on similar reasoning and by virtue of dependency on a rejected claim. The Examiner has broadly interpreted the steps of the operations to be performed manually also. 
Claim 1 recites the limitation “a mobile device configured to” and “a server configured to” perform the functions listed in the claim. The metes and bounds of “configured to” are not clear. The language “configured to” suggests or makes optional but does not require steps to be performed. Hence the limitations such as “configured to” do not limit the scope of a claim or claim limitation. See also MPEP § 2111.04. In view of these ambiguities also the scope of these 

	The rejections given below are interpreted in light of the 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections discussed above.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A (i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A (i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:

2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.

If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
Step 2B, and the claim should be rejected for lack of subject matter eligibility.
	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining a total damage estimate based on the total damage estimate and an interaction term,   generating a user interface screen with a settlement generated and sending the interface screen to a mobile device (claims 1, 9, 15).  

Mental Processing
The limitations of sending and receiving images to identify damaged areas, comparing images and generating a total damage estimate to be sent to a user, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (concepts including observations, evaluations, judgement and opinion) but for the recitation of generic computer components. That is, other than reciting “cause a processor to,” “from the mobile device,”  “server configured to, ” nothing in the claim element precludes the step from practically being performed in the mind. As drafted, this is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “cause a processor to” “from the mobile device” language, nothing in the claim precludes the steps from being performed manually/mentally to generate an estimate for a repair.  The processor, server and mobile device are broadly interpreted to correspond to generic elements suitably programmed to perform the respective functions. That is, other than, a server, a processor, a mobile device, nothing in the 
The claim is directed to an abstract idea. Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the mental processes into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
In particular, the claim only recites the additional elements – using a processor/server to perform the send, receive, identify, compare, and generate steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of send/receive data, analyze date and generate a result) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, 
As noted previously, the claim as a whole merely describes how to generally “apply” the concept of generating a repair estimate in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 

Certain Methods of Organizing Human Activity
In addition, the claims as a whole recite a method of organizing human activity as a fundamental economic practice of generating a repair estimate and insurance activity. The claimed invention is a method that allows for users to send/receive photos to compare damage and generate a total repair estimate to determine a settlement and send to a user as an interface screen which is a method fundamental economic practice and insurance legal contracts. Thus, the claim recites an abstract idea. 
The claim as a whole recites a method of organizing human interactions. The claimed invention is a method that allows for users to send/receive photos to compare damage and generate a total repair estimate to determine a settlement and send to a user as an interface screen which is a fundamental economic practice.   The mere nominal recitation of a generic server, processor and generic mobile devices does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of generating a repair estimate and sending a settlement to a user in a computer environment. The claimed computer components are recited at 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor/server to perform the generating and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. A plain reading of Figures 1-2 and associated descriptions in paragraph [0027] of the Applicant’s Specification reveals that a general purpose computing system such as personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, and distributed computing environments that include any of the above systems or devices, and the like may be used to perform the claimed method.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of generating a damage repair estimate in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
Further, the elements of the dependent claims 2-8, 10-14 and 16-20 (use of OCR, predict damage to the interior, notifications, sending funds, etc. ) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 9 and 15.

Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Nonfunctional descriptive material that does not constitute a statutory process, machine, manufacture, or composition of matter are nonstatutory under 35 U.S.C. 101. Certain types of descriptive material, such as music, literature, art, photographs, and mere arrangements or compilations of facts or data, without any functional interrelationship is not a process, machine, manufacture, or composition of matter. Nonfunctional descriptive material may be claimed in combination with other functional descriptive multi-media material on a computer-readable medium to provide the necessary functional and structural interrelationship to satisfy the requirements of 35 U.S.C. 101. 

Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,510,196. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to generating a total estimate for repair by comparing photo images of the damage to reference damage images and determine a settlement, the patent claims are directed to an insurance claims processing server that sends instructions on capturing image data of a damaged insured item and receives the images to compare with reference images to determine a damage estimate for the damage.  The dependent claims include determining a settlement and sending notification to the user of transmitting settlement funds.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Collins et al. (US 2009/0265193 A1) in view of Borghesi et al. (US 5950169).
Specifically as to claims 1, 9 and 15, Collins et al disclose a system (related method and non-transitory computer readable medium) comprising a mobile device; and a server, wherein the mobile device is configured to: send, to the server, a first plurality of images depicting a plurality of damaged areas of an insured vehicle(see abstract, figures 10-12, para 74, 102, 126, 131); receive, from the server, one or more feedback instructions based on the first plurality of images(see abstract, figures 10-12, para 74, 102, 126, 131); and send, to the server, and responsive to the one or more feedback instructions, a second plurality of images (see abstract, figures 10-12, para 74, 102, 126, 131), wherein the server is configured to: receive, from the mobile device, the second plurality of images; identify the plurality of damaged areas of the 
Borghesi et al. teach the steps of generate a user interface screen (display) with a settlement and send to user (see Borghesi et al. Figures 1-3, col 4 lines 38-63  col 6 lines 19-32, col 13 lines 34-41, col 15 lines 47-63 (prior damage information, OEM parts, repaired parts) at least).
It would have been obvious to one of ordinary skill in the art to include in the insurance claims settlement processing system of Collins et al. the ability to generate the settlement and interface to send to the user as taught by Borghesi et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 
Specifically as to claims 2, 10 and 16, the interaction term is generated based on information stored in a database (Collins et al. abstract, figures 10-12, para 60, 65, 102-109).  
Specifically as to claims 3, 11 and 17, wherein the feedback instructions are based on an optical character recognition performed on the first plurality of images by the server (Collins et al. abstract, figures 10-12, para 74, 102, 126, 131).  
Specifically as to claims 4, 12 and 18,  predict damage to an interior of the insured vehicle based on damage to an exterior of the insured vehicle  (Collins et al.  abstract, figures 10-12, para 60, 65, 102-109).  
Specifically as to claims 5, 13 and 19, send, to the mobile device, a notification associated with a repairing of the insured vehicle (Collins et al. abstract, figures 10-12, para 74, 102, 126, 131).  
Specifically as to claims 6, 14 and 20, receive, from the mobile device, a notification indicating whether or not the settlement is acceptable (Collins et al. abstract, figures 10-12, para 74, 102, 126, 131).  
Specifically as to claim 7, when the settlement is acceptable, send funds to an account of a user of the mobile device  (Collins et al.  abstract, figures 10-12, para 60, 65, 102-109).  
Specifically as to claim 8, when the settlement is not acceptable, send the settlement to a claims adjuster  (Collins et al. abstract, figures 10-12, para 60, 65, 102-109).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  King et al. (US 2002/0055861A1) teach a claims and repair process including collecting accident information at an accident, electronic communication to a remote site, and posting information for selecting repair and supplier parties, such as by a bid process. Any of a PDA, a mapping system, or a data collection system installed on the vehicle collects accident information at the accident site, on a tow truck, or at a facility. A PDA with a digital camera may be provided for collecting digital images. Wireless communications may be used to transfer accident information for expedited processing. A preliminary claims estimate may be made by a claims adjustor or claims wizard. An aggregate database may be employed by the claims wizard to facilitate damage assessment. The claims wizard may work interactively with a PDA device for improved data collection. Tow trucks may be dispatched to transport rental, damaged and repaired vehicles to reduce insured's involvement. Dorai et al. (US 7809587) teach providing rapid business support of insured property using image analysis by receiving at least one digital image of damaged property. Damage can be automatically accessed for insurance purposes based upon the received images. An incident response (claim payoff offer, referring a claim to a human agent, providing repair instructions, and/or arranging for a physical damage assessment of the damaged property ) can be automatically determined based at least in part upon the damage assessment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691